Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rondano et al. (WO2015/181770); hereinafter Rondano et al. in view of Graham et al (WO2010065564 A); hereinafter Graham et al.
Inasmuch as at least one of the inventors of Rondano et al is a party in the instant application it is assumed and deemed that applicant is knowledgeable and clearly understands what Rondano et al teach.  Therefore the teaching of Rondano et al will not be explained in depth since such an explanation would be cumulative and/or redundant. Graham et al teach an environmental barrier coating for organic 1-Jn) which include first electrodes being made of an electrically conductive material and being arranged at least in part in a position corresponding to at least one first side of a supporting structure of the circuit support (20), wherein the electrodes are covered by at least one insulation or protection layer made of an electrically insulating and sealing material , and wherein that at least one insulation or protection layer includes a layer made of a material selected from materials that include silicon, or its derivatives or compounds or materials that include  fluorine derivatives or compounds. The obviousness conclusion is held since the only differences between applicant’s claims 4 (and also taught by Graham et al at page 22) the limitations recited in applicant’s Claim 3 are held to have been obvious in view of Rondano et al/ Graham et al combination. As further applied to Claim 4 inasmuch as Rondano et al teach capacitative elements connected in common to each other (CF. e.g. Figs 23-24) and Graham et al teach that inter alia  metal oxide, nitride or an oxynitride of silicon and also a fluoropolymer, polyolefin, epoxide polymer, acrylate polymer, polyimide, polyurethane, silicone polymer, parlene, a co-polymer thereof or a combination including at least one of the foregoing.(Cf. page 4) are useful for the primary barrier layer a POSITA would have been able to substitute any of these materials such as Rondano et al teach i.e. moldable thermoplastic material such as inter alia  a polymer, fiberglass or ceramic and Graham et al teach that two insulative layers i.e. the primary layer and a passivation layer can be made from a fluropolymer a POSITA having studied the two teachings would have been able to provide that at least one insulation or protection layer includes at least one layer of material belonging to the supporting structure and also that one insulation or protection layer includes at least one layer including a fluoropolymer. That is the limitations recite in said Claim 8 are held to been obvious in view of the Rondano et al/ Graham et al combination. As further applied to Claim 9 inasmuch as Graham et al teach using epoxy as the primary barrier layer and the passivation layer the limitation recited in said Claim 9 is held to have been obvious in view of the Rondano et al/ Graham et al combination  As further applied to Claim 10 inasmuch as Rondano et al teach that the circuit support  can be made from inter alia  a polymer, fiberglass or ceramic (Cf. Col. 6) and Graham et al teach that two insulative layers i.e. the primary layer and a passivation layer can be made from an epoxy-resin matrix (Cf. page. 12) a POSITA having studied the two teachings would have been able to provide that at least one insulation or protection layer includes at least one layer of material belonging to the supporting structure and also the one insulation or protection layer includes at least one layer including an epoxy-resin matrix. That is the limitations recited in said Claim 10 are held to been obvious in view of the Rondano et al/ Graham 1-Jn) it would have been obvious to instead of using the insulation layer (16) taught be Rondano et al to use the insulation layer taught by Graham et al  Therefore the limitations recited in said Claim 12 are held to have been obvious in view of the Rondano et al/ Graham et al combination.  As further applied to Claim 13 neither Rondano et al. nor Graham et al. explicitly teach an outer casing made    at least in part of an electrically insulating material which surrounds only partially the circuit support. However a POSITA in  this art would have been able to provide this limitation since by providing this limitation the object of Rondano et al. would be accomplished which is to say the longitudinal capacitative sensors would be able to measure from the outside of a fluid container the level of a liquid medium.  The limitation recited in said Claim 13 is held to have been obvious in view of the Rondano et al/ Graham et al combination. .    As further applied to Claim 14 neither Rondano et al. nor Graham et al. explicitly teach an outer casing made    at least in part of an electrically insulating material which surrounds only partially the circuit support.  However Graham et al teach  that two insulative layers i.e. the primary layer and a passivation layer can be made.  A POSITA having studied the two teachings 1-Jn) are spaced from one another along the level-detection axis (Cf. at least Fig. 21) the limitation recited in ad Claim 18 is held to have been obvious in view of the Rondano et al/Graham et al combination. As further applied to Claim 19 if the longitudinal capacitative electrodes are to carry out the liquid measurement function they would have to be placed in such a manner as have an outer casing which is shaped to leave exposed at least one part of the detection region that is to face the wall of the container.  A POSITA would understand this even though neither Rondano et al nor Graham et al explicitly teach such a limitation.  The limitation recited in said Claim 19 therefore is  held to have been obvious in view of the Rondano et al/ Graham et al. combination.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, P. D. VO, can be reached at telephone number 5712724690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video 

  teleconferencing using a USPTO supplied web-based collaboration tool. To

 schedule an interview, applicant is encouraged to use the USPTO Automated 

Interview Request (AIR) at http://www.uspto.gov/interviewpractice.                                                                                                                                                     
/CARL J ARBES/Primary Examiner, Art Unit 3729